ACP Funds Trust - SC TO I EX-99. (B) EXHIBIT (B) Offer to Purchase ACP FUNDS TRUST OFFER TO PURCAHSE SHARES DATED JULY 1, 2013 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 11:59 P.M. EASTERN TIME, JULY 31, 2013, UNLESS THE OFFER IS EXTENDED To the Shareholders of ACP Funds Trust: ACP Funds Trust, a closed-end, diversified, management investment company organized as a Delaware statutory trust (the “Trust”), is offering to purchase for cash on the terms and conditions set forth in this offer to purchase (“Offer to Purchase”) and the related Letter of Transmittal (which together with the Offer to Purchase constitutes the “Offer”) an amount of Shares (as defined below), including fractions thereof, with an aggregate net asset value up to and including twenty-five percent (25%) of the net assets of the ACP Institutional Series Strategic Opportunities Fund; (the “Fund”). The offer is being made pursuant to tenders by shareholders of the Fund (“Shareholders”) at the purchase price.The purchase price (“Purchase Price”) is an amount equal to the net asset value of the Shares of the Fund as of the close of the regular trading session of the New York Stock Exchange on September 30, 2013 (the “Net Asset Value Determination Date”).You will be receiving with this Offer to Purchase, a Summary Term Sheet dated July 1, 2013 and Letter of Transmittal, which as amended or supplemented from time to time constitute the repurchase offer (the “Offer to Purchase”).This Offer will expire on July 31, 2013 (the “Expiration Date”).As used in the Offer, the term “Share” or “Shares” refers to the shares of beneficial interest in the Fund, and includes all or any portion of a Shareholder’s Shares, including fractions thereof, as the context requires.This Offer is being made to all Shareholders and is subject to certain conditions described below. Shares are not traded on any established trading market and are subject to strict restrictions on transferability. Shareholders tendering their Shares should also note that they will remain shareholders in the Fund, with respect to the Shares tendered and accepted for purchase by the Fund, through the Net Asset Value Determination Date. Accordingly, the value of tendered Shares will remain at risk until this Valuation date, because of its investment pursuant to the Fund’s investment program. Any tendering Shareholders who wish to obtain the estimated net asset value of their Shares should contact Ascendant Capital Partners LP at the telephone number or address set forth below, Monday through Friday, except holidays, during normal business hours of 8:00 a.m. to 5:00 p.m. (Eastern Time).Shareholders desiring to tender all or a portion of their shares in accordance with the terms of the Offer should complete and sign the attached Letter of Transmittal and mail or fax to the Fund’s Administrator in the manner set forth in Section 4 below. IMPORTANT The Trust’s Board of Trustees (the “Board of Trustees”) unanimously approved the Purchase Offer.However, none of the Trust, the Adviser, or the Board of Trustees makes any recommendation to any Shareholder as to whether to tender Shares.Shareholders are urged to evaluate carefully all information in the Offer to Purchase and Letter of Transmittal, consult their own financial and tax advisors and make their own decision whether or not to tender Shares for repurchase. 19 This transaction has not been approved or disapproved by the Securities and Exchange Commission (the “SEC”) nor has the SEC or any state securities commission passed on the fairness or merits of such transaction or on the accuracy or adequacy of the information contained in this document. Any representation to the contrary is unlawful. Questions and requests for assistance and requests for additional copies of the Offer may be directed to Ascendant Capital Partners LP. Ascendant Capital Partners LP 150 N. Radnor Chester Rd. Suite C-220 Radnor, PA 19087 Attn: Tender Offer Administrator Phone: (610) 688-4180 Fax: (610) 688-4710 20 TABLE OF CONTENTS ITEM I.
